Citation Nr: 0602642	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-29 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for low back disability, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1993 to January 
1998 and from January 2002 to January 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  During the period of this claim, the veteran's low back 
disability has been productive of no incapacitating episode 
and no significant neurological impairment. 

2.  During the period prior to September 26, 2003, the 
limitation of motion of the veteran's low back has more 
nearly approximated slight than moderate.  

3.  During the period beginning September 26, 2003, flexion 
of the thoracolumbar spine has not been limited to 60 degrees 
or less; the combined range of motion of the thoracolumbar 
spine has been greater than 120 degrees; and muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour has not been present.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2003); 
38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5243 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The record reflects that the veteran was provided the 
required notice in a letter mailed in March 2003, prior to 
the RO's initial adjudication of the claim.  Although the RO 
did not specifically request the appellant to submit all 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and requested him to 
submit such evidence or provide the RO with the information 
and any necessary authorization to enable the RO to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.  After 
notice was provided, the veteran was provided ample time to 
submit or identify pertinent evidence.  

The record also reflects that the veteran's service medical 
records have been obtained and the veteran has been afforded 
an appropriate VA examination.  Neither the veteran nor his 
representative have identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the pertinent implementing 
regulation.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Evidentiary Background

The veteran was granted service connection for mechanical 
back pain in a May 1998 rating decision.  The disability was 
evaluated as 10 percent disabling.  

In January 2002, the veteran re-entered active service.  
During this period of active duty, he developed low back pain 
following another injury in May 2002.  An MRI in June 2002 
disclosed degenerative disc changes at L4-5 and L5-S1 with 
midline focal protrusion at L4-5 and right paramedian 
posterior disc protrusion at L5-S1.  The latter protrusion 
impinged on the right S1 nerve root.  In November 2002, the 
veteran underwent an L5-S1 foraminotomy and diskectomy.  A 
statement from Dr. Robert Davidson dated in December 2002 
notes the veteran would benefit from retiring from his 
position as a firefighter.  Dr. Davidson recommended the 
veteran take a position without any back stressors.  

The veteran was discharged from this second period of service 
in January 2003.  The current claim for an increased 
evaluation was received in February 2003.

The veteran was afforded a VA examination in March 2003.  He 
reported that he experienced occasional morning pain which 
resolved with normal walking.  He still experienced some 
radiating pain, but it had demonstrably lessened since the 
November 2002 surgery.  He indicated that he was told 
following the surgery to not lifting anything weighing more 
than 30 pounds for the first six months so he was still 
following that recommendation.  He was able to do everything 
but heavy lifting but he did so carefully and experienced 
occasional, minimal pain.  

The physical examination disclosed no muscle spasm, no 
abnormal curvature, and no tenderness of the back.  Straight 
leg raising was barely positive.  Reflexes were normal.  The 
examiner described his range of motion as "very good" with 
flexion to 75 degrees, extension to 30 degrees, and lateral 
bending to 35 degrees in each direction.  X-rays of the 
lumbar spine showed normal alignment and no signs of disc 
disease.  The radiologist determined the veteran had a normal 
lumbosacral spine.

In the May 2003 rating decision currently on appeal, the 
veteran's service-connected low back disability was 
recharacterized as degenerative disc disease at L4-5 and L5-
S1.  The previously assigned evaluation of 10 percent, which 
had been discontinued while the veteran was on active duty, 
was reinstated, effective February 1, 2003.

The veteran was afforded another VA examination in October 
2003.  At this examination, the veteran stated that he had 
pain everyday, but the pain did not last the entire day.  He 
also experienced radiating pain into his hips and buttocks.  
As he could no longer work as a firefighter, the veteran was 
doing part-time security work with no job restrictions and 
was a full-time college student with no activity 
restrictions.  He stated that his back pain tended to flare-
up at night.  The physical examination disclosed no spasm or 
tenderness.  Straight leg raising was negative, and deep 
tendon reflexes were 2+.  Sensation and strength in the lower 
extremities were normal.  Range of motion testing disclosed 
that flexion was to 80 degrees, extension was to 35 degrees 
extension, and lateral bending in both directions was to 35 
degrees.  There was no pain on motion, and the ranges of 
motion did not decrease with repetitive testing.  


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

As a preliminary matter, the Board notes that during the 
pendency of this claim, the criteria for rating disabilities 
of the spine were revised effective September 26, 2003.  See 
68 Fed. Reg. 51454 (Aug. 27, 2003).  

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position. Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2005).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under criteria of Diagnostic Code 5293 effective prior to 
September 26, 2003, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.26 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  

The September 2003 criteria provide a general rating formula 
for diseases and injuries of the spine (for diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury:  In pertinent part, 
they provide that a 20 percent evaluation is warranted for if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  If 
forward flexion of the thoracolumbar is greater than 60 
degrees, but not greater than 85 degrees, the combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees, or there is muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour, a 10 percent 
disability evaluation is warranted.  

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Codes 
5237-5243 (2005).  

Additionally, there are two specific notes relating to 
intervertebral disc syndrome which provide the following:  
First, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Second, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).


Analysis

The Board notes that the evidence does not show and the 
veteran has not alleged that he has had an incapacitating 
episode necessitating bedrest prescribed by a physician since 
his discharge from active duty in January 2003.  Moreover, 
although he has alleged that his low back pain radiates to 
his buttocks and hips, the neurological findings on the VA 
examinations were normal, with the exception of a slightly 
positive straight leg test in May 2003.  There is no 
objective evidence of any significant neurological 
impairment.   

In addition, during the period of this claim, the presence of 
lumbosacral strain or findings consistent with more than a 10 
percent evaluation under the former criteria for evaluating 
lumbosacral strain have not been noted. 

With respect to limitation of motion, the veteran reported at 
the May 2003 VA examination that he still experienced 
occasional morning pain, but it resolved with normal walking.  
He indicated that he continued to avoid heavy lifting as 
instructed by his surgeon but did everything else and only 
occasionally experienced minimal pain.  The examiner 
described the veteran's range of motion as very good and the 
reported results of range of motion testing are consistent 
with the presence of slight limitation of motion, as 
contemplated under the former criteria for evaluating 
limitation of motion.  The Board acknowledges that the May 
2003 VA examiner did not specifically address whether the 
veteran had additional functional impairment due 
incoordination, weakness, or excess fatigability, nor did he 
specifically address whether there was increased functional 
impairment on repeated use or during flare ups.  However, 
based upon the veteran's own description to the examiner of 
the functional impairment associated with the disability, the 
Board concludes that the limitation of motion did not more 
nearly approximate moderate than slight, even when all 
pertinent disability factors are considered.       

Entitlement to a  rating in excess of 10 percent under the 
revised general rating formula for rating the spine requires 
that forward flexion of the thoracolumbar spine be not 
greater than 60 degrees, the combined range of motion of the 
thoracolumbar spine be not be greater than 120 degrees, or 
there must be guarding or muscle spasms severe enough to 
result in an abnormal gait or abnormal spine contour.  At his 
October 2003 VA examination the veteran's flexion was 
measured over 60 degrees and no muscle spasms or abnormal 
curvature was noted.  Similarly, based on his range of motion 
tests, his combined range of motion for the thoracolumbar 
spine was over 120 degrees.  The Board notes other factors 
such as lack of normal endurance, functional loss due to 
pain, and pain on use and during flare-ups are to be taken 
into account when making rating determinations.  The examiner 
stated that the veteran did not experience pain on motion and 
that there was no increase in functional impairment on 
repetitive testing.  Although the veteran reported flare-ups 
of pain at night, there is no indication that even during 
flare ups he has limitation of motion approaching that 
required for a higher evaluation.  There is also no complaint 
or evidence of any other pertinent disability factor, to 
include weakness, incoordination, and excess fatigability.  
Accordingly, the Board concludes that an evaluation in excess 
of 10 percent is not warranted under the general formula for 
rating disabilities of the spine.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

The Board has also considered the benefit-of-the-doubt rule, 
but finds that it is not applicable to this claim because the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to a rating in excess of 10 percent for low back 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


